                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                             WICHITA FALLS DIVISION

JEREMIAH DELEON and                           §
BRENNAN FORSHA,                               §
                                              §
       Plaintiffs,                            §
                                              §
v.                                            §     Civil Action No. 7:16-cv-00038-O
                                              §
JAY DEE CANTRELL,                             §
                                              §
       Defendants.                            §

       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case (ECF No. 69). No objections were filed, and the Magistrate’s recommendation is now

ripe for review. The Court reviewed the proposed findings, conclusions, and recommendation for

plain error. Finding none, the Court is of the opinion that the findings and conclusions of the

Magistrate Judge are correct and are accepted as the findings and conclusions of the Court.

Accordingly, the Court finds that Plaintiffs’ Motion for Default Judgment (ECF No. 62) should be

and is hereby GRANTED. A Final Judgment will be issued separately.

       SO ORDERED on this 16th day of November, 2018.




                                              _____________________________________
                                              Reed O’Connor
                                              UNITED STATES DISTRICT JUDGE
